Citation Nr: 0616404	
Decision Date: 06/06/06    Archive Date: 06/13/06

DOCKET NO.  03-36 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hepatitis A and 
hepatitis C.

2.  Entitlement to service connection for chronic fatigue 
syndrome.

3.  Entitlement to service connection for skin rash.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel




INTRODUCTION

The veteran served on active duty from October 1981 to August 
1987 and from July 1989 to October 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision issued 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Atlanta, Georgia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record shows that on her July 2002 application for 
benefits here on appeal, the veteran indicated she received 
treatment for her claimed conditions on an out-patient basis 
from the Savannah, Georgia VA medical facility.  These VA 
treatment records have not been associated with her claims 
file.  

The record also shows the August 2002 letter sent to the 
veteran that was apparently intended to advise her of the 
evidence necessary to substantiate her claims, only 
specifically discussed her hepatitis claim.  Since no mention 
was made of her other claims, additional notification should 
be sent to clear up any confusion this may have caused. 

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran of the evidence 
needed to establish each of her service 
connection claims, her and VA's 
responsibility in obtaining the evidence, 
and that she should submit any relevant 
evidence pertaining to her claims in her 
possession.

2.  Obtain the veteran's VA treatment 
records from the VA medical facility in 
Savannah, Georgia, dating from 1996 to 
the present.

3.  Readjudicate the veteran's claims.  
If the benefits sought on appeal remain 
denied, the veteran and her 
representative should be provided a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken on the claim for benefits and all 
evidence received since December 2003.  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



